jfourtlj Court of a
                                          Antonio, QPexafl

                                          April 29,2014


                                       No. 04-13-00480-CR


                                      William Charles Webb.
                                             Appellanl


                                                 v.



                                        The Stale of Texas,
                                             Appellee

                                Trial Court Case No. 2012-675-C2


                                         ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on June 3. 2014, to the following panel: Chief
Justice Stone. Justice Barnard, and Justice Chapa.       All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. API1. P. 48.


       Either parly may file a motion requesting the Court to reconsider Us determination that
oral argumeni will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. Al'P. l\ 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on April 29. 2014.



                                                               Catherine Stone. Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/thc said
court on this April 29. 2014.